Ackerson, S. C. C.
Defendant has asked for a bill of particulars and the questions propounded therein seem to be proper if a bill can be demanded after answer filed.
The case is founded upon a tort, and at common law, in such cases, a bill of particulars could be demanded after answer filed. In contract cases, the practice in this respect is governed by the express provisions of the Practice act, which requires the demand for particulars to be made before a plea filed, &c. Hopper et al. v. Gillett, 6 N. J. Mis. R. 63.
It is apparent, therefore, that the particulars called for in the above case should be given, and an order may be presented in accordance with the conclusion thus reached.